Citation Nr: 9931298	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C. 
chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

REMAND

In reviewing the claims file, the Board finds that it contains records from 
two distinct persons, both with the same name.   

The service discharge certificate on file for the period of active service 
from August 24, 1942 to February 8, 1946, states that the veteran's date of 
birth was September 7, 1919, with a birthplace of Valdosta, Georgia.  In 
contrast, the original notarized certificate of death on file states that 
the veteran's date of birth was May 27, 1914, with a birthplace of Live 
Oak, Florida.  The Board notes, however, that this date of birth was 
handwritten, and contradicts a photocopy of a notarized death certificate 
that gives a date of birth of May 23, 1915 -- a birthdate that also appears 
in the February 1992 medical treatment records from St. Joseph's Hospital, 
Tampa, Florida. 

The RO requested service medical records using the date and place of birth 
as stated on the discharge certificate on file.  The National Personnel 
Records Center (NRPC) responded in September 1997 that there were no 
medical records on file for that individual and noted that the records may 
have been destroyed in the 1973 NPRC fire.  

The claims file also contains medical treatment records from Battey State 
Hospital, Rome, Georgia, from September 1967, with subsequent rating action 
based on these medical records.  During the appellant's video conference 
hearing in July 1999, she testified that the veteran was never treated at 
Battey State Hospital, Rome, Georgia, in 1967, and that she believes that 
the Battey State Hospital records associated with this claims file pertain 
to someone other than the veteran.  Clearly, the RO has adjudicated the 
appellant's claim based on evidence pertaining to two distinct individuals.

To ensure that VA has met its duty to assist the veteran in developing the 
facts pertinent to this claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the appellant and obtain 
complete identifying information on the veteran, with 
supporting documentation if possible.  This evidence 
should include confirmation of date and place of birth, 
social security number, dates of active military 
service and service serial number if known.

2.  With this information from the appellant, and any 
other identification information obtainable from 
reliable sources, the RO should again request the 
veteran's service medical records from NPRC.  If such 
records do not exist at NPRC, the RO should attempt to 
obtain evidence from other sources, such as the United 
States Surgeon General's Office, regarding any 
inservice medical treatment received by the veteran.    

3.  The RO should readjudicate the appellant's claim 
for service connection for the cause of the veteran's 
death.  If any benefit sought on appeal, for which a 
notice of disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished with a supplemental statement of the case and 
given the opportunity to respond thereto. The case 
should thereafter be returned to the Board for further 
consideration, as warranted.

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to develop additional evidence.  No inferences are to be drawn 
therefrom.

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a decision of the 
Board of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


